Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11859821, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior application fails to provide adequate support for the claim limitation of, receiving by the processor, a wager between at least two of the second plurality of players, about each of the first plurality of players’ points upon occurrence of a predetermined event; updating the first table based on one or more outcomes of wagers .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-5, 7-10, 12-16, 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. The claims recite, the steps of creating, by a processor, a first table in the memory, the first table having entries for each one of a first plurality of players, where each entry correlates each one of the first plurality of players with their points; creating, 

The claim limitations recite an abstract idea of organizing interactions between people, which is a method of organizing human activity. The abstract idea of managing interactions include social activities and following rules or instructions. Here the claims recite the steps of creating tables to manage points for a wagering game for a first plurality of players and a second plurality of players. The table is updated based on the outcomes and the wagers. Managing player wagers is step of managing a game, which is a management of a social activity, and therefore a method of organizing human activity. The mere nominal recitation of a computer processor, and a memory do not take the claims out of the method of organizing human interactions grouping. 
In addition, the claims recite a mental process. The claim recite creating a first table and a second table and updating the table based on a wagering outcome. The 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 3-5, 7-10, 12-16, 18-23 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 3-5, 7-10, 12-16, 18-23 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. As indicated in the specification (paragraph 34), the computer is a general purpose computer. In addition, the steps of determining can be implemented by person or a computing device (Applicant’s specification paragraph 17). A person can perform the claimed steps manually without a computer (create a table and update the table using pen and paper). The computer is used to generally link the abstract idea into an electronic embodiment. The computer is only used to manage data (points), in a table, which is a generic use of a computer. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Regarding claims 22 and 23, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
The claims recite, the elements of a computer processor and a memory. Applicant’s specification discloses that the processor may include various type of generic processors and circuits (paragraph 35) and the computer may be a “general purpose computing device such as a cellular phone, a personal digital assistant” (paragraph 34). Therefore, Applicant’s specification indicates that the additional elements of the computer are conventional.
In addition, the step of updating the points column of the table and another points column in memory are step of performing repetitive calculations (adding and subtracting points or credits) and record keeping (maintaining the points or credits on the table/database). The courts have ruled that the steps off performing repetitive calculations and record keeping by a computer is well known, routine and conventional or insignificant extra solution activity.
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent limitations for claims 3-5, 7-10, 12-16, 18-21 are directed to updating and adjusting the points, indication of data, accepting the wager. These limitations also describe the abstract idea as indicated above. The use of a computer is not integral to the claimed invention for similar reasons as discussed above. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.

35 USC 112
The rejection has been withdrawn as necessitated by the amendment.

35 USC 101
Applicant argues that the claimed invention is an improvement in technology, and does not merely invoke computers as a tool for performing an abstract idea. Rather, the invention is directed to a data structure created by the computer processor that facilitates conclusion of the outcome of a wager. However, Applicant has not explained how the claimed invention improves a technology. Using a computer to create a table is not an improvement to a technology. A table is used to organize data. Using a table to organize wagers is not is not an improvement to technology. Furthermore, using a computer to create and update the table is not an improvement to a technology.

Pertinent Prior Art

Davis (US 2009/0325686) discloses that a first plurality of players placing a wager on the occurrence of an event (“target player” placing a wager playing against dealer/house, paragraphs 422-424, 427). Davis discloses that a second player can place a wager on the first plurality of players in which the second player’s wagers are based on the outcome of the first plurality of players (side wagering player “SWP” placing a wager on a target player or a given player on their game outcome such as the outcome of the target player’s next hand; paragraphs 422-423, 427).
Walker (US 2002/0123376) discloses creating a table having entries for a plurality of players (i.e. players with ID number 1010 in Fig. 10) each entry correlating with their points (current balance, 1030 and wagered amount 1035 in Fig. 10); and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715